Citation Nr: 0822259	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  08-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Beyt, Intern


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision in 
which the Cheyenne, Wyoming, Department of Veterans Affairs 
(VA) Regional Office (RO) denied the veteran's claim of 
entitlement to service connection for PTSD.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in January 2008, the 
veteran indicated that he wanted to have a hearing via video 
conference before the Board at the RO.  He subsequently 
submitted a statement in April 2008, wherein he withdrew his 
Board hearing request.  The Board finds that there is no 
hearing request pending at this time.  See 38 C.F.R. § 
20.702(e) (2007).

A motion to advance this case on the Board's docket was 
received and granted by the Board in June 2008, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In the September 2007 rating decision, the RO denied the 
veteran's claim for service connection for PTSD because the 
veteran did not have a current diagnosis for PTSD.

Subsequently thereafter, the veteran's representative 
asserted in a June 2008 statement that the veteran had been 
diagnosed with PTSD at a VA mental health clinic and the 
records have not been obtained.  See also VA Form 21-4138 
dated April 18, 2008.

VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
Because VA has notice of the existence of additional VA 
records, they must be retrieved and associated with the 
evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment 
records, which include any VA mental 
health clinic records.  All efforts made 
should be documented.  If the records are 
not available, the veteran should be 
apprised of such and given an opportunity 
to submit such reports.

2.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claim for entitlement to 
service connection for PTSD.  If the 
benefits sought in connection with the 
claim remained denied, the veteran and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


